DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Please see page 3.

Specification
The disclosure is objected to because of the following informalities: the phrase “sounds mixes” found on page 13, as originally filed, is not understood, given the context. Appropriate correction is required.
Claim Objections
Claims 1, 8-10, & 13-14 are objected to because of the following informalities:  in the future, please do not submit amendments in color. It renders the claims difficult to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-10, 13-14, & 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically directed to the claim limitations provided in claim 1, it appears that Applicant is intending to lend criticality to the overall shape, material, and construction of the individual planting blocks; however, this does not appear to be supported by the original submission. Please note that a non-porous material is not discussed in the specification, no mention of “porous” or “porosity” is found in the specification. In fact, quite the opposite, the only material explicitly disclosed appears to be “industry standard polystyrene planting blocks,” found on page 13. 
Additionally, “voids” (or the absence thereof) have not been discussed in the specification, nor has criticality or discussion been given to the nature of the device being of one continuous block of material (note that continuousness is a term provided by the Examiner to attempt to describe what is best understood from the arguments, and that continuity does not appear to be in the specification, either). In fact, the opposite is again disclosed in the instant disclosure, “Where the at least one planting block is made of a buoyant material it can float in the water within the container. In some instances, at least one buoyant planting block might, in addition to the planting cells therethrough, further comprise additional holes within or through the planting block.” on page 7. 
This carries through to the dependent claims 4-6, 8-10, 13-14, & 16-20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-10, 13-14, & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claim 1, line 17 recites “of the planting block” after the top aperture has been defined in the “planting cell” - is this intended to state that only one bottom aperture is present in the respective planting block? That does not appear to be in line with the specification, and this limitation is being considered --of the respective planting cell-- or something similar.
Further RE Claim 1, the use of the phrase “no permeable sides of the planting cell are exposed to the container to provide any side wall water access to said individual tapered planting cell or enhance the buoyancy of the planting block” renders the claim vague and indefinite since it is unclear which side wall(s) are being claimed. The inclusion of “permeable sides” further muddles the claim in possible reference to the material that the planting block is made from, since earlier in the claim “non-porous” material has been claimed. What is “side wall water access” and what does “or enhance the buoyancy of the planting block” refer back to? The Examiner is doing their best in the below rejection to give this limitation the closest interpretation in light of the specification; however, punctuation may help in this and the rest of the claims.
Further RE Claim 1, on the second page of the claim, “the at least one unitary planting block” is inconsistent with the amended claim language of --a plurality of unitary planting blocks--. Please amend this, and review the remainder of the claims for consistent claim language.
Reiterating the above rejection of claims 4-5, it is unclear how “without the need for support” can be enabled with the use of a support for the non-buoyant material. 
Claims 6, 8-10, 13-14, & 16-20 are rejected for being dependent from one or more claims rejected above.
The best interpretation in light of the above objections and rejections is applied in the foregoing prior art rejection. Please review the entire disclosure for consistency. 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10, 13, 16, & 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Shryock (US 2003/0049392).
For Claim 1, Shryock discloses a sub-irrigation plant nursery and storage system for use in the growth of field-ready plants (in the same manner as the instant invention, Figs. 9 and 13 of Shryock provide a series of plants with water from beneath the raft 21, discussed throughout the disclosure), the system comprising:
a. a container (“pond”) holding water (as illustrated in Figure 9) said container having sides defining an outer perimeter thereof (note Fig. 2 for exemplary sides of a pond; however, both “ponds and pools” [0004] inherently have sides and an interior volume of water); and 
b. a plurality of unitary planting blocks positioned within the outer perimeter of the container (Shryock contemplates multiple floating structures within the “pond or similar water-
wherein each tapered planting cell extends from a top aperture on the top surface of the solid block of the corresponding planting block to an open bottom aperture on the bottom surface thereof (the left aperture of Fig. 13), wherein the top aperture of each planting cell is larger than the bottom aperture of the planting block and no permeable sides of the planting cell are exposed to the container to provide any side wall water access to said individual tapered planting cell or enhance the buoyancy of the planting block (as best understood, the tapered embodiment of the holes used in left, Fig. 13 as employed in the raft 21, Fig. 9 meets structure as claimed by the instant invention);
wherein the plurality of unitary planting blocks are positioned within the outer perimeter of the container without the need for support from the sides of the container (buoyant garden structures do not need further support, as illustrated in Figs. 9 & 13); 
wherein upon filling of each tapered planting cell in each at least one planting block the planting block contains no other material voids (in the same manner as the instant invention, the 
wherein the at least one unitary planting block is positioned in the container such that the bottom surface thereof is in contact with water in the container (Fig. 9), such that plant growth material placed within each tapered planting cell accesses water in the container through the bottom aperture of the planting cell without the need for top irrigation (“…while also allowing hydrophytic plant roots to remove nutrient exchanged from the water to the soil to supplement that which they take up directly…” [0033]).
For Claim 6, Shryock discloses the sub-irrigation plant nursery and storage system of claim 1, and Shryock further discloses wherein at least one unitary planting block is made of a buoyant material and can float in the water within the container (Figs. 9 & 13).
For Claim 10, Shryock discloses the sub-irrigation plant nursery and storage system of claim 1, and Shryock further discloses wherein plant growth material is placed with in a tapered planting cell with or without planting media (the raft 21 of Shryock may be used in the same manner as the instant invention, claim 10 does not appear to positively recite planting material within the block; even if it did, Figs. 9 & 13 clearly illustrate plant material in the tapered aperture).
For Claim 13, Shryock discloses the sub-irrigation plant nursery and storage system of claim 1, and Shryock further discloses wherein at least one unitary planting block has a thickness between 50 millimetres and 225 millimetres (note the disclosure of “one to 4 inches thick” [0032], of the claimed range 50-101 mm are anticipated by the disclosure). 

For Claim 19, Shryock discloses the sub-irrigation plant nursery and storage system of claim 16, and Shryock further discloses wherein the container is permanently installed (it is noted that “is permanently installed” implies a method step of installation, thereby reciting a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. As such, the possibly naturally-occurring pond [0011], and possibly manmade pool [0004] discussed by Shryock is a permanent installation, meeting the claim limitation).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shryock as applied to claims 1 & 16 above, and further in view of Todd (US 3,667,159)
For Claim 8, Shryock discloses the sub-irrigation plant nursery and storage system of claim 1. 

Todd, like prior art above, teaches a planting growing structure (title, disclosure) further comprising wherein the at least one planting block has a rectangular top surface (as clearly illustrated in Fig. 1).
Therefore, it would have been an obvious matter of design choice to make the different portions of the raft of whatever form or shape was desired or expedient, including rectangular as taught by Todd, in order to further support a modular device, as discussed throughout the disclosure of Shryock. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For Claim 9, Shryock discloses the sub-irrigation plant nursery and storage system of claim 1.
Shryock is silent to wherein the tapered planting cells are arranged in a linear grid pattern on the top surface of at least one unitary planting block.
Todd, like prior art above, teaches a plant growing container (title, disclosure) further comprising tapered planting cells are arranged in a linear grid pattern on the top surface of at least one unitary planting block (as clearly illustrated in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the arrangements of seedlings in Shryock in a linear grid pattern as taught by Todd in order to provide a more organized and repeatable system.
For Claim 17, Shryock discloses the sub-irrigation plant nursery and storage system of claim 1.

Todd, like prior art above, teaches a planting growing structure (title, disclosure) further comprising wherein the container is a manufactured container (as clearly illustrated by Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Shryock by manufacturing the container as taught by Todd, such as a pool liner for example, in order to provide a repeatable system.
For Claim 18, Shryock discloses the sub-irrigation plant nursery and storage system of claim 16.
Shryock is silent to wherein the container is portable.
Todd, like prior art above, teaches a planting growing structure (title, disclosure) further comprising wherein the container is a portable, manufactured container (as clearly illustrated by Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Shryock by manufacturing the container as portable as taught by Todd, in order to provide a repeatable system, and since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindber, 93 USPQ 23 (CCPA 1952).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shryock, as applied to Claim 1, in further view of Fair et al. (US 2008/0130903).
For Claim 14, Shryock discloses the sub-irrigation plant nursery and storage system of claim 1. 

Fair, like prior art above, teaches a plant growing device (title), further comprising the planting cells have a volume in the range of 8 milliliters to 3200 milliliters (wherein 8.6 cc equates to 8.6 mL, meeting the claimed range, [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the planting cells of the above-modified reference with a volume in the range of 8-3200 millimeters as taught by Fair, in order to provide efficient spacing, but enough support for the targeted plants.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shryock as applied to claim 1 above, and further in view of Farnsworth (US 3,927,491).
For Claim 20, Shryock teaches the sub-irrigation plant nursery and storage system of claim 1.
Shryock is silent to wherein the plant material is selected from the group of trees, shrubs, forbs, perennials, vegetables and grass.
Farnsworth, like prior art above, teaches a plant growth apparatus (Fig. 3) further comprising a plant material selected from the group of trees, shrubs, forbs, perennials, vegetables and grass (“such as grasses, carrots, green onions, etc.,” Column 3, lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shrycok with supporting specific varieties of seeds, including vegetables or grass, as taught by Farnsworth, in order to support “The growth of plants which have the majority of their increase in bulk in the vertical direction, such as . 

Claims 1, 4, & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shryock (Figure 15 in view of Figure 13).
In the alternative, Shryock in Figure 15 discloses a sub-irrigation plant nursery and storage system for use in the growth of field-ready plants (Fig. 15 of Shryock provide a series of plants with water), the system comprising:
a. a container (“pond”) holding water (in the same manner as the naturally occurring water bodies of the instant disclosure) said container having sides defining an outer perimeter thereof (sides of pond; however, both “ponds and pools” [0004] inherently have sides); and 
b. a plurality of unitary planting blocks positioned within the outer perimeter of the container (Shryock contemplates multiple floating structures within the “pond or similar water-body,” [0011] in order to function as intended to provide a floating garden, [0011-13]), each unitary planting block comprising a solid (one piece, as clearly illustrated in Fig. 15) non-porous block of material (the “perforated metal… tray” [0026] is a non-porous material with apertures added, in the same manner as the instant invention) having a top surface (top of raft 34, Fig. 15) and a bottom surface (bottom of 34 in Figs. 15); 
wherein the plurality of unitary planting blocks are positioned within the outer perimeter of the container without the need for support from the sides of the container (wherein the raft 34 does not need support from the container);

Fig. 15 of Shryock is silent to a plurality of tapered planting cells extending therethrough to hold plant growth material and permit the growth of at least one field-ready plant therein;
wherein each tapered planting cell extends from a top aperture on the top surface of the solid block of the corresponding planting block to an open bottom aperture on the bottom surface thereof, wherein the top aperture of each planting cell is larger than the bottom aperture of the planting block and no permeable sides of the planting cell are exposed to the container to provide any side wall water access to said individual tapered planting cell or enhance the buoyancy of the planting block;
wherein upon filling of each tapered planting cell in each at least one planting block the planting block contains no other material voids; and
wherein the at least one unitary planting block is positioned in the container such that the bottom surface thereof is in contact with water in the container, such that plant growth material placed within each tapered planting cell accesses water in the container through the bottom aperture of the planting cell without the need for top irrigation.
However, Figure 13 of Shryock does disclose, in addition to a plurality of unitary blocks (contemplated in [0010-11]), a plurality of tapered planting cells extending therethrough to hold plant growth material and permit the growth of at least one field-ready plant therein (as clearly illustrated in Fig. 13, the device may be used in the same manner as the instant invention without departing from the spirit of the disclosure of Shryock - note that this is a functional recitation); 
wherein each tapered planting cell extends from a top aperture on the top surface of the solid block of the corresponding planting block to an open bottom aperture on the bottom surface 
wherein upon filling of each tapered planting cell in each at least one planting block the planting block contains no other material voids (in the same manner as the instant invention, the only voids in the block of Fig. 13 are those of the tapered holes, Fig. 13); and
wherein the at least one unitary planting block is positioned in the container such that the bottom surface thereof is in contact with water in the container (Fig. 13), such that plant growth material placed within each tapered planting cell accesses water in the container through the bottom aperture of the planting cell without the need for top irrigation (“…while also allowing hydrophytic plant roots to remove nutrient exchanged from the water to the soil to supplement that which they take up directly…” [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the raft 34 of Shryock with the tapered shape to the apertures and housing plant material within each of the apertures, in order to provide a more stable support for the plants in weather, for example, such that each plant is surrounded by support and less likely to be affected by waves or wind in the pond or other body of water. Further, such a modification would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

For Claim 5, the above-modified reference teaches the sub-irrigation plant nursery and storage system of claim 4 and Fig. 15 of Shryock further teaches wherein the non-buoyant planting blocks are suspended within the container by at least one block support (note the clearly illustrated buoyant ring which supports the tray, Fig. 15).

Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant arguments regarding the written description rejection, the amended claim language does not overcome the previous rejections, since the current amendments appear to raise the same, and additional, concepts which are not clearly supported by the original disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643